The complaint sets forth a cause of action for a deposit of money not to be repaid at a fixed time but only upon special demand. In October, 1920, the Deutsche Bank at the request of the depositor sent to the defendant a letter of inquiry concerning the status of the deposit account. The letter contained no present demand for the payment or transfer of the money on deposit. Demand was to await the reply to the inquiry. The defendant in reply stated unequivocally that the plaintiff's assignors had no valid claim to any deposit and that the defendant held no "balance" at their disposal. Thereafter no demand was necessary to entitle the plaintiff's assignors to maintain an action for the money on deposit. (Riggs v.Palmer, 115 N.Y. 506; Sokoloff v. National City Bank,250 N.Y. 69.) The period of limitation during which an action may be brought must be computed from the time of the accruing of the right to relief by action, except as otherwise specifically prescribed by statute. (Civ. Prac. Act, § 15.) Special rules prescribed in section 15 of the Practice Act govern the computation of periods of limitation where a right exists but a demand is necessary to entitle a person to maintain an action. So long as demand is necessary to entitle a depositor to bring an action, the provisions of section 15 apply. They have no application after right to relief by action is complete without demand. By failure to make a demand which is unnecessary, a depositor cannot prevent the period of limitation from running against a cause of action which he is entitled to maintain without demand. *Page 298 
The court at Special Term did not err either in denying the motion to vacate the ex parte order extending defendant's time, or in granting the motion to dismiss the complaint.
The judgment should be affirmed, with costs.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Judgment affirmed.